Exhibit FOR IMMEDIATE RELEASE Investor Contact: Martha Lindeman marthal@playboy.com 312-373-2430 Media Contact: Matthew Pakula mpakula@playboy.com 312-373-2435 PLAYBOY ENTERPRISES ELECTS ALEX VAICKUS AS PRESIDENT Scott Stephen Promoted to EVP of Print/Digital Group New Organizational Structure Will Improve Operational Efficiencies, Increase Collaboration Across Businesses CHICAGO, Tuesday, October 6, 2009 – Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today announced the promotion and election of Alex L. Vaickus to the newly created position of president of Playboy Enterprises. In his new position, Vaickus will oversee all of the company’s business operations, which include print, television and digital media properties as well as licensing. Vaickus, who currently serves as executive vice president of PEI and president of global licensing, will continue to report to PEI Chief Executive Officer Scott Flanders. Commenting on the new position, Flanders said: “Our brand is the common bond that ties together our many businesses and the centerpiece of our growth strategy. Today’s reorganization more tightly integrates our businesses to enable a more collaborative operation that fosters creativity and drives growth more efficiently. “As president of our successful licensing business, Alex has been an effective steward of the brand,” Flanders said. “His ability to grow licensing into our highest-margin and most-profitable business is testament to his managerial skills, and I am confident that all of our operating businesses will benefit from his experience and talent. Alex will be a great partner to me, the board of directors and the heads of our business units.” As president, global licensing, Vaickus oversaw the company’s domestic and international licensing business. He assumed that role in 2000 and was responsible for the Licensing Group’s ensuing substantial growth in revenues and profits. He joined Playboy in 1998 as vice president, strategic planning. Prior to joining PEI, he spent five years at ConAgra, Inc., rising to senior vice president, business development for the Refrigerated Foods Group, and 12 years with Sara Lee Corporation, where he held a variety of finance, development and planning positions. Vaickus holds a Master of Business Administration from the University of Chicago and a Bachelor of Arts from the University of Illinois. “I am very pleased to be offered this chance to expand my responsibilities and to play an integral role in the creation of a new organizational structure,” Vaickus said. “We believe that we have the resources and ability to expand the Playboy brand’s reach and to develop new revenue streams. I am excited about the potential and look forward to working more closely with our diverse media businesses.” The company also said that Scott G.
